*801Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James Howard Schropp appeals from the tax court’s order upholding the Commissioner’s issuance of a notice of federal tax lien as to his 2005 income tax deficiency and upholding the determination that his Offer in Compromise was insufficient. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the tax court. Schropp v. Comm’r of IRS, No. 24031-07L, 99 T.C.M. (CCH) 1298 (U.S.T.C. Apr. 15, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.